Citation Nr: 1027146	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-11 169A 	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center (RO&IC) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for 
degenerative disc disease and degenerative joint disease of the 
lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for 
left lumbar radiculopathy.

3. Entitlement to a rating in excess of 10 percent for left 
cervical radiculopathy.

4.  Entitlement to an effective date earlier than November 21, 
2002 for the grant of entitlement to a total disability rating 
based upon individual unemployability due to service-connected 
disabilities (TDIU), to include on an extraschedular basis.

5.  Entitlement to an effective date earlier than November 21, 
2002 for eligibility for Dependents' Educational Assistance (DEA) 
under Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION


The Veteran served on active duty from November 1951 to February 
1956.

These matters came before the Board of Veterans' Appeals (Board) 
initially on appeal from March 2005 and September 2006 rating 
decisions issued by the Newark, New Jersey, RO (Newark RO).  
Thereafter, the Veteran's file was transferred to the 
Philadelphia, Pennsylvania, RO&IC.

Historically, the Veteran's claim for service connection for a 
chronic low back disorder was denied by the Board in a December 
1998 decision.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  Following 
an August 2000 Court Order vacating the Board's December 1998 
decision, the Board remanded the claim for further development in 
February 2001.

In a March 2005 rating decision issued in May 2005, the Newark RO 
granted service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine (low back 
disability) and assigned an initial 40 percent, effective 
November 20, 1989, and for degenerative disc disease and 
degenerative joint disease of the cervical spine (cervical spine 
disability) and assigned an initial 20 percent rating, effective 
January 16, 1990, and a 30 percent rating, effective November 21, 
2002.  The Newark RO also awarded separate initial 10 percent 
ratings for left lumbar radiculopathy and left cervical 
radiculopathy, effective September 23, 2002.  In April 2006, the 
Veteran's attorney perfected a timely appeal of the initial 
ratings assigned for the low back disability and for the left 
lumbar radiculopathy. 

Because the Veteran has disagreed with the initial ratings 
assigned for the low back disability and for the left lumbar 
radiculopathy following the grant of service connection, the 
Board has characterized the first two issues on appeal in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

Later, in a September 2006 rating decision issued in October 
2006, the Newark RO denied increased ratings for all four of the 
Veteran's service-connected lumbar and cervical spine 
disabilities with radiculopathy, and granted entitlement to a 
TDIU and eligibility to DEA from August 31, 2005.  In November 
2006, the attorney filed a statement which was interpreted by the 
RO as a NOD on the issues of entitlement to increased ratings for 
left lumbar radiculopathy and left cervical radiculopathy, and 
entitlement to earlier effective dates for TDIU and eligibility 
to DEA.  The Veteran perfected his appeal in July 2007.  [The 
Board notes that the issues of higher initial ratings for his low 
back disability and for left lumbar radiculopathy were already in 
appellate status.]

In a June 2007 rating decision issued in October 2007, the Newark 
RO assigned an effective date of November 21, 2002 for 
entitlement to a TDIU and eligibility for DEA.

In October 2008, the Board remanded the appeal to the RO for 
additional development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is again REMANDED to the RO.  VA will notify the 
Veteran if further action, on his part, is required.


REMAND

The Board's review of the record reveals that further VA action 
on the appeal is warranted. 

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board were not complied with, the Board itself errs in failing to 
insure compliance; in such situations the Board must remand back 
to RO for further development.  

In compliance with the Board's October 2008 remand, the Social 
Security Administration (SSA) was contacted for records 
associated with the award of SSA benefits in 1985 and responded 
that all records had been destroyed.  Also, in a January 2009 
letter, the Veteran was asked to identify healthcare providers 
who have treated him for his lumbar and cervical spine 
disabilities.  He did not respond.  The Veteran was afforded 
another VA examination in October 2009 as instructed by the 
Board's remand.  However, the examiner did not indicate whether 
the entire thoracolumbar spine was ankylosed.  This must be done 
on remand.  Further, VA failed to consider whether extraschedular 
evaluations for the Veteran's service-connected disabilities on 
appeal under the provisions of 38 C.F.R. § 3.321(b) are 
warranted.  This must be corrected on remand.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts found.  
This practice is known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection to consider the appropriateness 
of "staged rating" is required.  See Fenderson, 12 Vet. App. at 
126.  

As noted above, the initial 40 percent rating for degenerative 
disc disease and degenerative joint disease of the lumbar spine 
was assigned back to the date of receipt of the Veteran's 
reopened claim, November 20, 1989.  This rating was based 
primarily upon Diagnostic Codes 5242 and 5243, for the 
musculoskeletal symptoms, under the current spinal rating 
criteria that became effective September 26, 2003.  The separate 
rating for left lumbar radiculopathy was assigned back to the 
date of the change in the spinal rating criteria pertaining to 
intervertebral disc syndrome (IVDS) that became effective 
September 23, 2002, which provided for separate ratings for 
neurological and musculoskeletal symptomatology.  

The Board observes, however, that the criteria relating to spinal 
disorders were amended several times since July 2002 and the most 
favorable one must be applied.  See 67 Fed. Reg. 48,785 (July 26, 
2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a); 69 
Fed. Reg. 32,449 (June 10, 2004).  VA's General Counsel has held 
in a precedent opinion that, when a new regulation is issued 
while a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from the 
effective date of the change as long as the application would not 
produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Consequently, VA has the duty to adjudicate the higher rating 
claims under the former criteria.  See also VAOPGCPREC 3-2000.  
The RO failed to do that in this case and this must be rectified 
on remand by the issuance of another supplemental statement of 
the case (SSOC), which considers the former rating criteria in 
conjunction with the issues on appeal and whether staged ratings 
are warranted under the holdings in Fenderson and Hart.  See 
38 C.F.R. § 19.31 (2009).  Prior to September 23, 2002, 
Diagnostic Code 5293 for rating IVDS combined both the 
musculoskeletal and the neurological symptomatology. As such, 
under the former spinal rating criteria, the Veteran might 
warrant a higher initial rating for his low back disability, 
which higher rating, in turn, might result in a combined 
schedular rating of 70 percent, meeting the schedular rating 
criteria for a TDIU under 38 C.F.R. § 4.16(a).  

In order to comply with the above, the Board notes that 
additional development is warranted.  For example, there appear 
to be several time period gaps in the VA medical records 
associated with the claims file.  The claims file contains VA 
medical records from the Wilmington, Delaware VA Medical Center 
(VAMC) dated only from January 27, 2000 to January 11, 2001, from 
March 8, 2001 to August 29, 2003, and from January 2, 2009 to 
October 7, 2009.  In this regard, the Board notes that the 
Veteran was originally granted VA nonservice-connected pension 
benefits by the Newark RO in a June 1984 rating decision due to 
possible herniated discs of the cervical and lumbar spine, making 
him eligible to received treatment by VA.  Thus, on remand any 
outstanding VA records should be sought on remand.  In addition, 
the Board notes that the Veteran applied for workers' 
compensation benefits in the early 1980s; however, only selected 
records with regard to this claim have been associated with the 
claims file.  On remand, VA should ask the Veteran to sign 
authorization for release of these records and for any private 
physician records for treatment of the Veterans cervical or low 
back disability with radiculopathy of the left upper and lower 
extremities, which are not already in the claims file.  The 
Veteran is reminded that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

After all available medical records are obtained for the 
appellate period, the VA should obtain a retrospective medical 
opinion regarding the severity of the Veteran's low back 
disability and radiculopathy of the left upper and lower 
extremities, in order to fill the gaps in the medical evidence of 
record prior to the October 2009 VA spine examination.  See 
Chotta v. Peake, 22 Vet. App. 80 (2008).  In doing so, any 
decision of the VA must adequately assess all pertinent lay and 
medical evidence to the extent that it could substantiate higher 
evaluations under the former rating criteria, particularly prior 
to September 26, 2003.  Finally, based on the Veteran's 
contentions, the September 1984 workers' compensation 
determination that the Veteran was disabled and unable to work, 
the May 1985 SSA determination that the Veteran was unemployable, 
and the Veteran's contentions that he has been unemployable due 
to his service-connected cervical spine and low back disabilities 
with radiculopathy at least since November 20, 1989, the medical 
opinion should indicate when his service-connected disabilities 
alone or together, without regard to age and nonservice-connected 
disabilities initially rendered him unemployable.  On remand, 
consideration should be given to whether referral for an 
extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b) 
was warranted prior to November 21, 2002, assuming the Veteran 
still failed to the meet the schedular criteria for a TDIU under 
the provisions of 38 C.F.R. § 4.16(a).  See Rice v. Shinseki, 22 
Vet. App. 447, 454 (2009) (when entitlement to TDIU is raised 
during the appeal of a rating for a disability, it is part of the 
claim for benefits for the underlying disability).  Finally, the 
Board notes that the evaluations assigned with regard to the 
Veteran's higher ratings claims are inextricably intertwined with 
the last two issues on the title page.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision cannot be rendered until both are adjudicated).  
As such, it follows that Board resolution of the claims remaining 
on appeal, at this juncture, would be premature pending 
additional development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Wilmington VAMC prior to January 
27, 2000, between January 11, 2001 and 
March 8, 2001, between August 29, 2003 and 
January 2, 2009, and since October 7, 2009.  
All records and/or responses received 
should be associated with the claims file.

2.  Send to the Veteran and his attorney a 
letter requesting that they provide 
sufficient information, and if necessary, 
authorization to enable VA to obtain any 
additional evidence pertinent to the claims 
remaining on appeal that is not currently 
of record, to include identifying private 
healthcare providers.  Specifically, 
request information and releases sufficient 
to obtain records pertaining to any 
workers' compensation claim(s) filed by the 
Veteran, to include from his workers' 
compensation attorney, J. M.  The letter 
should clearly explain to the Veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period). 

3.  If the Veteran responds to the 
requested development in paragraph 2, 
please assist the Veteran in obtaining any 
additional evidence identified by following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, notify the Veteran and his 
attorney-representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, please obtain an 
addendum and a retrospective medical 
opinion from the VA examiner, who performed 
the October 2009 VA spine examination, in 
order to fill the gap in the medical 
evidence of record pursuant to the Chotta 
decision, cited to above.  After reviewing 
the claims file, the examiner should 
describe the nature and severity of the 
Veteran's low back disability and 
radiculopathy of the left upper and lower 
extremities for the period from November 
20, 1989, through November 21, 2002, and 
(1) indicate whether the Veteran's low back 
disability was manifested by pronounced 
IVDS with persistent symptoms compatible 
with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings 
appropriate to the site of the diseased 
disc with little intermittent relief, and 
(2) render an opinion as to whether the 
clinical signs and manifestations 
associated with the Veteran's cervical 
spine and low back disabilities with 
radiculopathy of the left upper and lower 
extremities, alone or together, rendered 
him unemployable at any time during that 
time period.  The examiner also should 
indicate whether the Veteran has ankylosis 
(favorable or unfavorable) of the 
thoracolumbar spine or of the entire spine.

The examiner should set forth all findings, 
together with the complete rationale for 
any opinion or comments expressed, in a 
printed report.

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the issues remaining on appeal, in light of 
all pertinent evidence and legal authority.  
The VA should document its consideration of 
the former and current spinal rating 
criteria in effect since November 20, 1989 
and whether: (1) "staged rating," pursuant 
to the Fenderson and Hart decisions, cited 
to above, (2) referral for an 
extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b), and (3) an 
extraschedular TDIU under 38 C.F.R. 
§ 4.16(b), cited to above, are warranted.  
If any benefit sought on appeal remains 
denied, the Veteran and his attorney should 
be furnished an SSOC and afforded an 
appropriate period of time to respond, 
before the claims file is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



